Opinion by
Henderson, J.,
The defendant was convicted of fortune telling. The charge was similar to that contained in the case appealed by the same defendant at No. 25, April Term, 1919. The tases were argued together and the same assignments were presented in each case. In an opinion this day handed down in the case at No. 25, April Term, 1919, all of the assignments were dismissed and the judgment affirmed. *398For reasons stated in that case the present appeal is dismissed and the judgment affirmed. It is ordered that the defendant surrender himself to the Court of Quarter Sessions of Allegheny County in order that he may be committed to undergo as much of the sentence imposed by the court as he had not served at the time this appeal was taken.